Mr. Justice Douglas,
dissenting.
I would grant this petition and put the case down for argument.
Under § 243 (h) of the Immigration and Nationality Act, 66 Stat. 214, as amended, 79 Stat. 918, 8 U. S. C. § 1253 (h) (1964 ed., Supp. Ill), the Attorney General is authorized to withhold deportation of any alien who would, if returned to his country, be subject “to persecution on account of . . . political opinion.”
Taiwan’s intolerance of criticism is well known. Lei Chen, after a one-day military trial, was sentenced to 10 years for trying to form a non-Communist political party in opposition to the Kuomintang. Military trials of men expressing “radical” ideas are common. The pressures to conform to Kuomintang orthodoxy are so great that no more than 5% of the students who go abroad to study return to Taiwan.
These petitioners, who have denounced the Chiang Kai-shek regime as a “police state,” will most assuredly either face a firing squad on their return or receive heavy sentences. Any person critical of the regime is called a “defector.” The list of political victims of Taipei’s intolerance is too long and the secret military trials of dissidents too notorious for me to acquiesce in denial of certiorari here.